MEMORANDUM **
Daniel R. DeNardo appeals pro se from the district court’s order denying his motion to remand in his action alleging that defendants violated his federal and state constitutional rights by denying him entry into the federal building in Anchorage without presenting valid identification, and arresting him for trespass when he refused to leave the building. We have jurisdiction under 28 U.S.C. § 1291. We review a district court’s denial of a motion to remand de novo. Sparta Surgical Corp. v. Nat’l Ass’n of Sec. Dealers, Inc., 159 F.3d 1209, 1211 (9th Cir.1998). We affirm.
The district court properly denied De-Nardo’s motion to remand because a plaintiff may not compel remand by amending a complaint to eliminate the federal question upon which removal was based, see id. at 1213 (“jurisdiction must be analyzed on the basis of the pleadings filed at the time of removal without reference to subsequent amendments.”), and DeNardo’s claims were essentially federal in nature, see id. at 1212 (“A plaintiff may not avoid federal jurisdiction by omitting from the complaint federal law essential to his or her claim or by casting in state law terms a claim that can be made only under federal law.”).
Because DeNardo does not challenge the district court’s decision to grant summary judgment for defendants on qualified immunity grounds, we decline to consider that issue. See Miller v. Fairchild Indus., Inc., 797 F.2d 727, 738 (9th Cir.1986) (“The Court of Appeals will not ordinarily consider matters on appeal that are not specifically and distinctly argued in appellant’s opening brief ... ”).
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.